DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,5-8,10-16 and 18-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, said control assembly cooperatively structured to independently regulate said current transfer to each of the vaporizable material cartridges; said power source comprising a plurality of batteries each electrically connected to a different one of his said plurality of connectors; and said housing comprising a plurality of housing sections, each of said plurality of housing sections dimensioned and configured to contain a different one of said plurality of batteries; and said control assembly comprising a plurality of switches each operatively mounted on a different one of said housing sections in current regulating relation to a correspondingly disposed one of said plurality of batteries. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
          Claim 15 recites, inter alia, a control assembly operatively connected to each of said plurality of power sources and structured to variably and independently regulate current to each of said terminals, and each of said connectors removably attachable in current transferring relation to a different one of a plurality of vaporizable material cartridges; and said control assembly comprises a plurality of switches each operatively mounted on a different one of said housing sections in current regulating relation between correspondingly disposed ones of said plurality of batteries and correspondingly disposed ones of said terminals. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation. . The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 22 recites, inter alia, a housing including a power source and a plurality of connectors, each of said plurality of connectors structured for current transfer to a different one of a plurality of vaporizable material cartridges, a control assembly operatively connected to said power source; said power source and said control assembly cooperatively structured to independently regulate said current transfer to each of the vaporizable material cartridges; and said control assembly comprising a plurality of switches each operatively mounted on said housing in current regulating relation to a correspondingly disposed one of said plurality of connectors. . The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859